Title: To James Madison from William Jarvis, 2 July 1804 (Abstract)
From: Jarvis, William
To: Madison, James


2 July 1804, Lisbon. “My last letter of the 24th. went by the Ship Charlotte of Philadelphia, Captain Foster & inclosed the correspondence between Mr. Gambier & myself in Decr. & Jany. last. In the evening of the same day the subject of the inclosed Affidavits attempted to make his escape from that Vessel (it being expected she would sail the next day) but being discovered after having quit her with his cloathes, the Captain sent the Ship’s boat after him & brought him back. Supposing by securing his apparel he should make it certain that the man would not leave him, he took them into the Cabbin, but the man afterwards got away in some shore boat. The next morning he came to me to make a complaint of ill usage & bad provisions: but finding that the former consisted in the Captain’s having several times sworn at him & the latter in a barrel of Beef that was then on broach, but having beside a plenty of beans, Pease & bread to eat, of the quality of which he had no complaint to make, I told him that I knew of no Law to punish severe expressions, but if the provisions were bad, the Courts of America were open to his complaint, where Justice would be done him according to Law; and advised him to go on board, which he promised to do. Instead of doing which he went to Mr. Gambier at about 11 & made the inclosed Affidavit, which, with the inclosed letter, I received soon after; and directly sent for the Captain. After shewing him the Oath he brought some of his Crew, who swore as inclosed. That afternoon I sent round in search of the man but could not find him. He must have secreted himself, as no British Man of War was in Port. The Captain sailed the next day without any further steps being taken for the recovery of his cloathes or Wages: nor have I heard any thing more from the Consul. Inclosed is also his protection which the Captain held. I should have conveyed this information by Captain Foster had I not thought it probable I should have heard more about it.”
Adds in a postscript: “Inclosed I have the pleasure to hand you a letter from Mr Pinckney just received.” Adds in a 3 July postscript: “The Vessel by which this goes not sailing till to day, affords me an opportunity of informing you, by her, that his Royal Highness has appointed Don Lorenzo de Lima His Ambassador Extraordinary to congratulate Bonaparte on his new Dignity. The Ambassador & his suite will sail in a few days in the frigate Carlotta, which is preparing for the Voyage. Sixty thousand Crowns (ie $30,000) are to be given him for the expences of the Embassy & thirty thousand Crowns for his services.
“When Captn Henderson of the ship Caledonia of New York came to the office this morning for his papers I found that Williams had shipped on board that ship for a Voyage to India & to New York. To have taken him out & imprisoned him for desertion would have occasioned much trouble & expense. I therefore thought it best to let him proceed on the Voyage; which will also be attended with the farther advantage of affording Government an opportunity to take what steps they may deem adviseable regarding them. Inclosed is the receipt I took for his protection. About two days ago the British Minister privately sent the Secretary of Legation to Madrid with dispatches he received from his Court. Since it has been known it has given rise to many conjectures. The Captain of an American Vessel just arrived informs me that he saw an american frigate five days ago off Cape St. Vincent.”
